— In a proceeding to invalidate a petition designating Sharon N. Bush as a candidate in the Democratic Party primary election to be held on September 12, 1991, for the nomination of that party as its *935candidate for the public office of Member of New York City Council for the 28th Councilmanic District, the appeal is from a judgment of the Supreme Court, Queens County (Graci, J.), dated August 21, 1991, which, after a hearing, dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
We agree with the Supreme Court that service was not made in accordance with the order to show cause. Accordingly, the proceeding was properly dismissed for lack of personal jurisdiction (see, Election Law § 16-116; Matter of Fratello v Kruger, 64 AD2d 937; Matter of Bruno v Ackerson, 51 AD2d 1051, affd 39 NY2d 718; compare, Matter of Velez v Smith, 149 AD2d 753, 754, with Matter of Reilly v Scaringe, 133 AD2d 900). Mangano, P. J., Kooper, Sullivan, Lawrence and Rosenblatt, JJ., concur.